In these consolidated actions, one against the individual defendant for an accounting and the other against both *1087defendants to impress a lien on certain real property, a separate trial was first had on the defenses of release, which resulted in the entry of a judgment dismissing the complaints of both the original actions. The appeal is by plaintiff from the said judgment. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., MacCrate, Schmidt, Beldoek and Murphy, JJ. [See 284 App. Div. 851.]